Citation Nr: 1735041	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  11-21 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for total left hip replacement.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1992 to March 1995.  During his period of service, the Veteran earned the National Defense Service Medal.
 
This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied entitlement to a rating in excess of 30 percent for total left hip replacement.

In January 2013, the Veteran testified at a videoconference hearing before a Veterans Law Judge who is no longer with the Board.  A transcript of the hearing is of record in Virtual VA.  In an April 2017 letter, VA advised the Veteran of his right to testify at a hearing before a different Veterans Law Judge who would decide the claims.  38 C.F.R. § 20.717 (2016).  The letter advised the Veteran that if he did not reply within 30 days of the date of the letter, the Board would assume that the Veteran did not wish to attend another hearing.  The Veteran has not responded.  Accordingly, since the time to reply to the April 2017 letter has run, the Board finds that adjudication of the appeal may go forward without scheduling the Veteran for another hearing.

The issue of entitlement to a rating in excess of 30 percent for total left hip replacement, to include a TDIU due to the left total hip replacement, was previously before the Board in March 2014.  At that time, it was remanded for further development.  



FINDINGS OF FACT

1.  On June 1, 2016, prior to the promulgation of a decision by the Board, the Veteran submitted an Appeals Satisfaction Notice, withdrawing his appeal with respect to the issue of entitlement to a rating in excess of 30 percent for total left hip replacement. 

2.  On June 1, 2016, prior to the promulgation of a decision by the Board, the Veteran submitted an Appeals Satisfaction Notice, withdrawing his appeal with respect to the issue of entitlement to a TDIU.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran have been met with respect to the issue of entitlement to a rating in excess of 30 percent for total left hip replacement.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal by the Veteran have been met with respect to the issue of entitlement to a TDIU.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Such withdrawal may be made by the Veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).

In the present case, the RO issued a May 2016 rating decision that increased the Veteran's total left hip replacement evaluation from 30 percent to 70 percent disabling, effective January15, 2013.  In a Supplemental Statement of the Case (SSOC) issued on the same date, the RO continued the denial of the Veteran's claim for entitlement to a TDIU.

In response to this action, the Veteran submitted an Appeals Satisfaction Notice, dated June 1, 2016, noting, "I am satisfied and wish to withdraw all remaining issues associated with this appeal."  The Notice further stated that the Veteran was "asking to withdraw all remaining issue(s) contained in [his] recent Statement of the Case (SOC)/Supplemental Statement of the Case (SSOC)."  The Board construes this document to express that the Veteran is satisfied with a 70 percent disability rating for his total left hip replacement and shows his intent to withdraw his appeal as to the claim of entitlement to a TDIU.  

The Board is cognizant that the Veteran's representative submitted an Informal Hearing Presentation for this matter in February 2017.  However, the Veteran's withdrawal of his appeal became effective when received by the Board in June 2016.  See Hanson v. Brown, 9 Vet. App. 29, 32 (1996); see also DeLisio v. Shinseki, 25 Vet. App. 45 (2011); 38 C.F.R. § 20.204 (2016).

Based on the foregoing, the Board finds that there remain no allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeal, and the Veteran's claims of entitlement to a rating in excess of 30 percent for total left hip replacement and entitlement to a TDIU are dismissed.



ORDER

1.  The appeal as the claim of entitlement to a rating in excess of 30 percent for total left hip replacement is dismissed.

2.  The appeal as the claim of entitlement to a TDIU is dismissed.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


